DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 is objected to because of the following informalities:  line 9, “used for operation an elevator car” is unclear. Should the limitation read “used for operation of an elevator car” or “used for operating an elevator car”? Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:  lines 2-3 it is unclear if the limitation “the plurality of elevator car rails” is referring to the “plurality of elevator rails” introduced in claim 1, line 6 or if it is a new limitation. For examination purposes it is interpreted that they are the same limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (WO 2006022406 A1) in view of Takeshi (JP H06255943 A).
	Regarding claim 1, Mizukami et al. teach:
A method for constructing an elevator within an elevator passage (shaft 2, figure 9), comprising: 
	installing a support frame (traction machine pedestal 4 and lifting jig 10, figure 9) at a top end (near ceiling 3, figure 3) of the elevator passage (2); 
	installing a motor platform (traction machine fixing beam 11, figure 9) on the support frame (10); and
	installing a permanent elevator motor (traction machine 5, figure 9) on the motor platform (11) and wherein the permanent elevator motor (5) is used for operation of an elevator car (not shown) that moves vertically within the elevator passage (it is inherent that the elevator traction machine 5 is provided for operation of an elevator car).
	Mizukami et al. do not explicitly teach:
Installing a plurality of elevator rails.
	However, Takeshi teaches:
An elevator installation method, and
	installing a plurality of elevator rails (guide rails 1, figure 3, also see attached machine translation paragraph [0006], line 9 “guide rails”) within the elevator passage, wherein the installing of the plurality of elevator rails starts at a bottom end (“it captures the guide rail in the elevator pit” paragraph [0007], line 4 of the machine translation) of the elevator passage. 
	And the combination of Mizukami et al. and Takeshi teaches:
wherein a subset of the plurality of elevator rails are hoisted by the permanent elevator motor (while Mizukami et al. is silent to the installation of guide rails, it would be obvious to hoist the rails with the permanent motor of Mizukami et al.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount guide rails in the elevator system taught by Mizukami et al. as taught by Takeshi in order to mount an elevator car for passenger travel. Additionally, the motor 5 of Mizukami et al. could be used to hoist a subset of the rails to allow for the rail installation to reach the maximum height available. The winch 30 of Mizukami et al. would not allow for maximization of guide rail installation space, after removal of the winch the motor 5 would have more available space to hoist the guide rails.
	Regarding claim 2, Takeshi further teaches:
wherein the installing completes at a top end of the elevator passage (see figure 3).  
	Regarding claim 3, Mizukami et al. further teach:
wherein installing the support frame comprises anchoring the support frame to a lateral surface (see figure 9) of the elevator passage.  
	Regarding claim 4, Mizukami et al. further teach:
further comprising installing a hoist (winch 30, figure 8) on the support frame (4, 10);  
	Regarding claim 5, Mizukami et al. further teach:
further comprising removing the hoist (see figures 8 and 9, winch 30 is removed after completing installation of traction machine 5) after the installing of the elevator motor.  
	Regarding claim 6, the combination of Mizukami et al. and Takeshi further teaches:
further comprising installing a plurality of elevator car rails (guide rails 1, Takeshi) after the removing of the hoist (winch 30, Mizukami et al.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the elevator guide rails (as taught by Takeshi) with the main traction machine of Mizukami et al. after the removal of the hoist so the hoist is not in the way when lifting and installing the elevator guide rails. Takeshi teaches using the main elevator traction machine for installing the guide rails, it would be obvious to use the motor of Mizukami et al. after completing installation (i.e. after the winch/hoist is removed) because the motor (traction machine) is already securely mounted to the shaft, thus avoiding any unintended movement of the additional hoist. Removal of the additional hoist prior to starting the rail installation is beneficial as the hoist would be in the way of the rail installation process.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (WO 2006022406 A1) in view of Takeshi (JP H06255943 A) as applied to claim 1 above, and further in view of Glassey et al. (US 6364067 B1).
	Regarding claim 7, the combination of Mizukami et al. and Takeshi teaches:
The method of claim 1.
	Mizukami et al. and Takeshi are silent regarding a counterweight system.
	However, Glassey et al. teach:
An elevator installation method, and
further comprising installing a counterweight system (counterweight 18, figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a counterweight system in the elevator of Mizukami et al. and Takeshi to balance the weight of the elevator car for proper functioning of the elevator system.  

	Claims 8-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanielle et al. (US 20070256899 A1) in view of Barneman (US 20190106296 A1).
	Regarding claim 8, Fanielle et al. teach:
A support frame (support table 23, figure 1) for elevator installation, comprising: 
	a plurality of lateral anchor beams (beams A, annotated figure 3, below); 
	a plurality of vertical corner beams (vertical feet 31 – mislabeled in figure 3, corrected numbering shown in annotated figure 3 below), wherein each vertical corner beam of the plurality of vertical corner beams is connected to a subset of lateral anchor beams (each of vertical feet 31 is connected to two lowers beams A and two upper beams A, figure 3) from the plurality of lateral anchor beams (beams A); 
	a plurality of top rails (horizontal parallel beams 33, figure 2) affixed to a top end of the vertical corner beams (31); 
	a machine frame (fastening foot 19 of braking device 17, figure 1) affixed to a subset of vertical corner beams (two vertical feet 31 on the side of braking device 17, front as shown in figure 3) from the plurality of vertical corner beams; and 
	a motor platform (pulley block 13, figure 3) affixed to the machine frame.  

    PNG
    media_image1.png
    490
    455
    media_image1.png
    Greyscale

Figure 3 of Fanielle et al., annotated by Examiner
	Fanielle et al. do not teach:
	wherein each vertical corner beam from the plurality of vertical corner beams further comprises a laser alignment jig, wherein each laser alignment jig comprises a plurality of alignment holes, and a notch, the notch sized to accommodate a ridge of an elevator rail.
	However, Barneman teaches:
	a laser alignment jig (movable base 3, figure 2) comprising a plurality of alignment holes (target points 5, figure 3) and a notch (fork shaped end of target member 4, figure 4) sized to accommodate a ridge of an elevator rail (blades 1a of guide rail sections 1, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support a laser alignment jig as taught by Barneman on the vertical corner beams of Fanielle et al. to check the proper alignment of the guide rails in the elevator system.
	Regarding claim 9, Fanielle et al. further teach:
further comprising a single rail hitch plate (plate 29, figure 2) affixed to a subset of vertical corner beams (front left and rear left vertical feet 31, figure 3) from the plurality of vertical corner beams.  
	Regarding claim 10, Fanielle et al. further teach:
further comprising a hoist (hoist 15, figure 2).  
	Regarding claim 11, Fanielle et al. further teach:
wherein the hoist is disposed on a hoist platform (fastening foot 19 of hoist 15, figure 2), wherein the hoist platform is moveable along the top rails (33).  
	Regarding claim 12, Fanielle et al. further teach:
further comprising a plurality of intermediate vertical beams (beams B, annotated figure 3) affixed to both the machine frame (front fastening foot 19 near braking device 17) and a top rail (front parallel beam 33) from the plurality of top rails.  
	Regarding claim 13, Fanielle et al. further teach:
wherein each lateral anchor beam from the plurality of lateral anchor beams (beams A) comprises a plurality of fastener openings therein (see figure 3, each beam has a hole for fasteners on each end).  

	Regarding claim 14, Fanielle et al. teach:
A support frame (support table 23, figure 1) for elevator installation, comprising: 
	a plurality of lateral anchor beams (beams A, annotated figure 3, above); 
	a plurality of vertical corner beams (vertical feet 31 – mislabeled in figure 3, corrected numbering shown in annotated figure 3 above), wherein each vertical corner beam of the plurality of vertical corner beams is connected to a subset of lateral anchor beams (each of vertical feet 31 is connected to two lowers beams A and two upper beams A, figure 3) from the plurality of lateral anchor beams (beams A); 
	a plurality of top rails (horizontal parallel beams 33, figure 2) affixed to a top end of the vertical corner beams (31); 
	a machine frame (fastening foot 19 of braking device 17, figure 1) affixed to a subset of vertical corner beams (two vertical feet 31 on the side of braking device 17, front as shown in figure 3) from the plurality of vertical corner beams; 
	a hoist platform (fastening foot 19 of hoist 15, figure 2) disposed on the plurality of top rails (33); 
	a hoist (hoist 15) disposed on the hoist platform; and
	a motor platform (pulley block 13, figure 3) affixed to the machine frame.  
	Fanielle et al. do not teach:
	wherein each vertical corner beam from the plurality of vertical corner beams further comprises a laser alignment jig, wherein each laser alignment jig comprises a plurality of alignment holes, and a notch, the notch sized to accommodate a ridge of an elevator rail.
	However, Barneman teaches:
	a laser alignment jig (movable base 3, figure 2) comprising a plurality of alignment holes (target points 5, figure 3) and a notch (fork shaped end of target member 4, figure 4) sized to accommodate a ridge of an elevator rail (blades 1a of guide rail sections 1, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support a laser alignment jig as taught by Barneman on the vertical corner beams of Fanielle et al. to check the proper alignment of the guide rails in the elevator system.
	Regarding claim 15, Fanielle et al. further teach:
further comprising a single rail hitch plate (plate 29, figure 2) affixed to a subset of vertical corner beams (front left and rear left vertical feet 31, figure 3) from the plurality of vertical corner beams.  
	Regarding claim 17, Fanielle et al. further teach:
wherein the hoist is disposed on a hoist platform (fastening foot 19 of hoist 15, figure 2), wherein the hoist platform is moveable along the top rails (33) using a plurality of wheels (rollers 35, 37, figure 2).
	Regarding claim 18, Fanielle et al. further teach:
further comprising a plurality of intermediate vertical beams (beams B, annotated figure 3) affixed to both the machine frame (front fastening foot 19 near braking device 17) and a top rail (front parallel beam 33) from the plurality of top rails.  
	Regarding claim 19, Fanielle et al. further teach:
wherein each lateral anchor beam from the plurality of lateral anchor beams (beams A) comprises a plurality of fastener openings therein (see figure 3, each beam has a hole for fasteners on each end).  

Response to Arguments
	Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. On pages 5-6 of the Remarks, Applicant argues that Glassey teaches a temporary hoist machine to lift the guide rails. This argument is rendered moot as Glassey is not relied upon in the current rejection. On pages 6-7 Applicant argues that none of the prior art of record teaches the detailed components of the laser alignment jig. This argument is rendered moot by the current rejection referencing Barneman.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654